Citation Nr: 1542777	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-50 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation of higher than 10 percent from August 13, 1988 for allergic rhinitis with sinusitis.

2.  Entitlement to an evaluation of higher than 30 percent from July 18, 1995 for allergic rhinitis with sinusitis.

3.  Entitlement to an evaluation of higher than 10 percent from June 1, 2001 for allergic rhinitis with sinusitis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  Jurisdiction has been subsequently transferred to the Seattle, Washington RO.

In August 2011, the Veteran testified during a hearing before a Veterans Law Judge (VLJ).  The Board entered a decision on the above issues in May 2012.  In June 2014, the Board vacated the May 2012 decision in part, noting that the Veteran had invoked his opportunity for an additional hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board notes that the May 2012 decision contains an order granting an initial rating of 10 percent for the Veteran's allergic rhinitis with sinusitis disability, effective August 13, 1988.  

Although the June 2014 Board order purported to vacate the prior May 2012 Board decision even to the extent it granted the 10 percent disability rating, such action is void ab initio as beyond the legal authority granted by the settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs to "remedy any harm" or "harms caused by VA's failure to abide by its commitment to cease applying" invalidated amendments to the Board hearing regulation.  By definition, the partial grant of a 10 percent rating cannot constitute "harm" of any kind.

Vacating the partial grant of a 10 percent rating is inconsistent with the due process concerns that the settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs was designed to address.  The settlement agreement aimed to "remedy any harm" caused by VA's failure to appropriately follow Board hearing procedures; a partial grant of 10 percent rating by definition does not constitute harm, so does not invoke the remedy agreed upon in the settlement agreement.  The settlement plan recognized that Board decisions resulting in a "full grant of relief" would not require notice of potential hearing procedure errors.  The implication is that a full grant of the benefit would not be vacated because no actual or potential harm had occurred where there had been a full grant of benefit.  The settlement agreement did not expressly address partial grants of benefits, but implicitly did address such Board decisions by aiming to "remedy any harm" or "harms" caused by VA's failure to follow Board hearing procedures.  The Board's May 2012 partial grant of 10 percent rating does not, and cannot, constitute actual or potential "harm" by the grant of the 10 percent rating; the only potential for harm was for a rating in excess of 10 percent, which is now before the Board.  Just as no harm could have resulted from a full grant of relief, a partial grant of relief does not result in harm to the extent that relief has been granted.  The goal of Bryant notice to identify potentially missing evidence is rendered superfluous in situations where there is already sufficient evidence in the record to grant a 10 percent rating.  Notifying a veteran of the evidence needed to obtain a 10 percent rating when there is already evidence sufficient to grant a 10 percent rating would be a meaningless procedural exercise rather than an exercise of jurisdiction pursuant to adjudication of an actual "question" of law or fact before the Board.  See 38 U.S.C.A. § 7104  (West 2014).

Fully vacating the May 2012 Board decision to grant a 10 percent rating, rather than only partially vacating the Board decision, also would violate fundamental principles of due process, and would vitiate the finality of a Board decision granted based on evidence that was of record without finding error in the Board decision that granted the benefit.

Procedural safeguards to ensure due process, such as the right of a veteran to be notified of the evidence needed to substantiate a claim, are not violated when a veteran is granted the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).  It follows that a Board decision providing a partial grant of the benefit sought (to 10 percent) does not include a due process deficiency to the extent that the benefit has been granted.

In this case, the June 2014 Board decision purporting to vacate the Board's May 2012 partial grant of relief to 10 percent rating for allergic rhinitis with sinusitis, because it would not be pursuant to the settlement agreement, would constitute a de facto reversal by another member of the Board of the partially favorable grant of higher rating of 10 percent by the VLJ who conducted the hearing and issued the May 2012 Board decision.  Such a reversal of the partially favorable Board decision grant of 10 percent rating, because inconsistent with the settlement agreement and principles of due process, would constitute a reversal of Board decision without applying the proper legal standard.  Any reversal of another Board decision requires a finding that the May 2012 grant of higher initial disability rating to 10 percent constituted clear and unmistakable error (see 38 U.S.C.A. § 7111  (West 2014); 38 C.F.R. § 20.1400  et seq).

Consistent with the view that the May 2012 Board decision was only partially vacated, at the Board rehearing in January 2015, the undersigned VLJ identified the issues as entitlement to a higher initial disability rating than 10 percent for allergic rhinitis with sinusitis, and entitlement to TDIU, and the Veteran and representative indicated agreement with the issues as stated. 

In subsequent rating decisions, the RO has treated the May 2012 order's partial grant of 10 percent increased rating as in effect, notwithstanding the June 2014 order.



For these reasons, the Board now finds that the June 2014 Board decision partially vacated the Board's decision to the extent it denied an initial rating in excess of 10 percent.  The net result is that the Board's May 2012 partial grant of an initial disability rating of 10 percent was not in fact vacated by the June 2014 Board decision.  

The Board notes that the May 2012 decision contained remand instructions, which were explicitly not vacated by the June 2014 order, and which were properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In January 2015, the Veteran testified during a hearing before the undersigned VLJ.  A transcript of the hearing is of record.  During the hearing, the Veteran presented oral argument and witness testimony in support of his service connection claim.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  Id.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and asked the Veteran targeted questions aimed at fully developing the Veteran's claim.  Further, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, the Veteran's representative presented argument, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

By rating decision dated November 2013, the RO continued from August 13, 1988 the evaluation of allergic rhinitis with sinusitis at 10 percent disabling, and assigned an evaluation of 30 percent from July 18, 1995, and 10 percent from June 1, 2001. The increased rating constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The issue of entitlement to service connection for a skin condition secondary to the Veteran's service-connected allergic rhinitis with sinusitis has been raised by the record in the January 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The issue of entitlement to an increased rating from July 2012 to present and entitlement to TDIU from July 2012 to present are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From August 13, 1988 to October 7, 1996, the Veteran's allergic rhinitis with sinusitis manifested as severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence.  

2.  From August 13, 1988 to October 7, 1996, the Veteran's allergic rhinitis with sinusitis did not manifest as postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations, or allergic rhinitis with massive crusting and marked ozena, with anosmia.

3.  From October 7, 1996 to June 1, 2001, the Veteran's allergic rhinitis with sinusitis manifested as three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

4.  From October 7, 1996 to June 1, 2001, the Veteran's allergic rhinitis with sinusitis did not correspond with radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

5.  From October 7, 1996 to June 1, 2001, the Veteran's allergic rhinitis with sinusitis manifested as severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence.  

6.  From October 7, 1996 to June 1, 2001, the Veteran's allergic rhinitis with sinusitis did not manifest as postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations, or allergic rhinitis with massive crusting and marked ozena, with anosmia.

7.  From June 1, 2001 to July 20, 2012, the Veteran's allergic rhinitis with sinusitis manifested as one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

8.  From June 1, 2001 to July 20, 2012, the Veteran's allergic rhinitis with sinusitis did not manifest as three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

9.  From June 1, 2001 to July 20, 2012, the Veteran's allergic rhinitis with sinusitis manifested as moderate chronic frontal sinusitis with discharge or crusting or scabbing, and infrequent headaches.  

10.  From June 1, 2001 to July 20, 2012, the Veteran's allergic rhinitis with sinusitis  did not manifest as severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence. 

11.  With full consideration of the Veteran's educational and occupational background, the evidence of record does not support a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment for the time period until July 20, 2012.


CONCLUSIONS OF LAW

1.  From August 13, 1988 to June 1, 2001, the criteria for a disability rating of 30 percent, but no greater, for allergic rhinitis with sinusitis, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 6522-6512 (2015).

2.  From June 1, 2001 to July 20, 2012, the criteria for a disability rating of 10 percent, but no greater, for allergic rhinitis with sinusitis, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code (DC) 6522-6512 (2015).

3.  The criteria for referral of the issue of entitlement to total disability rating based on individual unemployability due to service-connected disabilities for the time period until July 20, 2012, for extraschedular consideration, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  

In regard to the increased rating claim for allergic rhinitis with sinusitis, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regard to the Veteran's claim for TDIU, a May 2012 letter satisfied the notice requirements.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, several VA examinations were conducted throughout the pendency of the appeal.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria and determine entitlement to TDIU for the time period until July 20, 2012.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for Increased Rating of Allergic Rhinitis with Sinusitis

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the Veteran is rated for allergic rhinitis with sinusitis under 6522-6512, the Diagnostic Codes for allergic or vasomotor rhinitis and chronic, frontal sinusitis, respectively.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  

Where pertinent statutes or regulations change while a claim is pending, the Board must consider the claim in light of both the former and revised schedular rating criteria to determine whether the disability warrants and increased evaluation.  VA's General Counsel has determined that amended rating criteria, if favorable to the claim, may be applied only for periods from and after the effective date of the regulatory change.  The Veteran does, however, get the benefit of having both the old and new regulations considered for the applicable periods after the effective date of the change.  See VAOPGCPREC 3-00.  That guidance is consistent with longstanding statutory law to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 2014). 

During the course of this appeal, VA made substantive changes by regulatory amendment to the schedular criteria for evaluating diseases of the respiratory system. The new regulations became effective October 7, 1996; see 61 Fed. Reg. 46,720.  The regulations are detailed below.

Legal Criteria prior to October 7, 1996

Under the rating criteria in effect prior to October 7, 1996, chronic frontal sinusitis with X-ray manifestations only, symptoms mild or occasional, warranted a noncompensable rating.  38 C.F.R. § 4.97 Diagnostic Code 6512 (1995).  

Moderate chronic frontal sinusitis with discharge or crusting or scabbing, and infrequent headaches, warranted 10 percent evaluation.  

A 30 percent evaluation required severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence. 

Postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations warranted a 50 percent evaluation. 

Under Diagnostic Code 6501 in effect prior to October 7, 1996, for allergic rhinitis, a 10 percent evaluation was warranted for chronic atrophic rhinitis with definite atrophy of the intranasal structure and moderate secretion. 

A 30 percent evaluation required moderate crusting, ozena, and atrophic changes. 

With massive crusting and marked ozena, with anosmia, a 50 percent evaluation was for application. 

Legal Criteria after October 7, 1996

Under the current criteria, under DC 6512, the General Rating Formula provides that where sinusitis is detected by X-ray only, a noncompensable disability is to be assigned.  

A 10 percent disability rating is warranted where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The maximum 50 percent disability rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6512 (2015). 

A note following the General Formula defines an "incapacitating episode" as one that requires bed rest and treatment by a physician.  Id.

Under DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, DC 6522 (2015). 

III.  Facts and Analysis

A.  August 1988 through October 1996

By rating decision dated November 2013, the RO continued from August 13, 1988 the evaluation of allergic rhinitis with sinusitis at 10 percent disabling, and assigned an evaluation of 30 percent from July 18, 1995, up until June 2001.

Thus, under the legal criteria prior to October 7, 1996, the questions are whether a rating higher than 10 percent is warranted from August 1988, and 30 percent from July 1995.

August 1988 to July 1995

The Board finds, as explained below, that an increased rating under the old criteria is warranted from August 1988 to July 1995.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence demonstrates severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence, as warranted for a 30 percent rating.  

Allergic rhinitis was diagnosed at an October 1988 examination based on congestion and sneezing.  In January 1990, at the VAMC in Chicago, Illinois, upper respiratory infection and rhinitis was diagnosed.  In July and August 1990, stable allergic rhinitis with sneezing, obstruction, post nasal drip, headaches, rhinorrhea without purulent discharge was shown.  

In September 1991, the Veteran reported a headache, but no allergy or sinus complaints.  Congestion was shown in October and December 1991, and the Veteran was diagnosed with right paranasal tenderness, an upper respiratory infection, bronchitis, and asthma.  In December 1991, the Veteran reported being unable to work for two days and requested a refill on headache medications; the doctor provided grounds for an excused absence from work for three days.

In February 1992, the Veteran reported nasal congestion and green drainage, and was diagnosed with sinusitis with rhinitis.  In November 1992, the Veteran suffered from tenderness of the right maxillary area and was prescribed antibiotics for 15 days.  The Veteran reported nasal congestion and a viral syndrome in January 1993.  In May 1993, he was diagnosed with sinusitis and allergies with tender maxillary sinusitis and prescribed an antibiotic for 10 days. 

In September 1993, the Veteran was seen for rhinitis with mucous edematous.  In October 1993, he was seen for sinusitis with tender maxillary sinus area and prescribed 30 pills of an antibiotic.  The Veteran reported being unable to work for one to two days.  In November 1993, the Veteran reported headaches and a tender sinus area; he was diagnosed with recurrent maxillary sinusitis and prescribed 30 pills of an antibiotic.

The Veteran suffered maxillary sinusitis with pain, post nasal drip, dizziness, and tender maxillary sinuses bilaterally in January 1994 and was excused from work for 3 days.  Sinusitis was diagnosed based on sputum production and sinus tenderness in February 1994.  Maxillary sinusitis based on tenderness and post nasal drip with mild mucoid rhinorrhea and erythematous tissues was diagnosed in March 1994. 

In March 1994, x-rays showed thickening in ethmoid and maxillary and tenderness was noted over the temporal area bilaterally; sinusitis was diagnosed.  Private records reflect that the Veteran left work and sought medical attention due to dizziness; doctors subsequently prescribed medication.

In April 1994, the Veteran reported feeling dizzy and tired.  In July 1994, examination reflected no exudate or post nasal discharge and the Veteran was diagnosed with recurrent sinusitis secondary to rhinitis based on tender maxillary sinuses and erythematous tissue.  In July 1994, the Veteran was found to have nasal mucosa, slightly hyperemic and swollen with clear rhinorrhea; x-rays were within normal limits and the diagnosis was persistent sinusitis.   In December 1994 the Veteran was diagnosed with sinusitis based on facial pressure, congestion, tenderness to frontal and maxillary sinuses.

In April 1995, upper respiratory infection and pharyngitis was diagnosed based on nasal erythema, and the Veteran complained of dizziness, clear drainage, sneezing and cough.  In May 1995, the Veteran complained of face pressure, cough, sinus congestion, and sputum production, he was diagnosed with bronchitis.  In May 1995, the Veteran was diagnosed with acute sinusitis with nasal congestion.  Bed rest was ordered for one night only.  In June 1995, sinusitis was shown by CT in maxillary, sphenoid and ethmoid sinuses.  In July 1995, resolving sinusitis and allergic rhinitis with purulent discharge was shown.

Again, the Board finds that an increased rating is warranted from August 1988 to July 1995.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence demonstrates severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence, as warranted for a 30 percent rating.  Throughout this time period, the Veteran consistently sought and received medical treatment for sinusitis, demonstrating a chronic condition, and he consistently reported headaches and discharge.  Beginning in December 1991, the Veteran reported episodes such that he could not work for days and required medical treatment, including antibiotics, for his sinusitis condition.

As the evidence does not suggest postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations, a 50 percent evaluation under DC 6512 is not warranted. 

The Board does not find that additional rating is appropriate under DC 6501.  Allergic rhinitis, with massive crusting and marked ozena, with anosmia, as needed for a 50 percent evaluation, is not reflected in the evidence.  Further, a 30 percent rating contemplates the symptomatology of the Veteran's allergic rhinitis, as reflected in the medical evidence as stated.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. at 206.

July 1995 to October 1996

Again, the RO has assigned an evaluation of 30 percent from July 18, 1995, up until June 2001.  Thus, under the legal criteria prior to October 7, 1996, the question is whether a rating higher than 30 percent is warranted from July 1995.  The Board concludes it is not.

In July 1995, the Veteran filed a Workman's Compensation claim because his job aggravated his sinus/allergy conditions.  Veteran reported seasonal and constant discharge, allergies, pain, and dizziness.  The Veteran reported losing an average of 3 months of work yearly for the last 5 years.  An October 1995 CT confirmed sinusitis in all sinuses except frontal.

In January 1996, sinusitis was diagnosed based on congestion, cough, runny nose, and boggy, lavender colored mucous, and allergic rhinitis was diagnosed based on drainage, dizziness, and examination showing edema.  The Veteran reported dizziness and requiring medical leave from work.  In February 1996, the Veteran was prescribed antibiotics.  In April, May, July, August 1996, as well, the Veteran was diagnosed with allergic rhinitis and sinusitis based upon headaches, sneezing, stuffiness, pressure, post nasal discharge, dizziness with exam showing edema and tender sinuses.  In August 1996, the Veteran had surgery on his sinuses.  Also in August 1996, treatment records show nose with erythema and mucopurulent discharge and thickening in left maxillary sinus and a little in right and swelling ethmoids.  A September 1996 pathology report states chronic sinusitis with allergic rhinitis etiology bilaterally. 

As assigned by the RO, a 30 percent evaluation under DC 6512 is warranted for severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence. 

A rating higher than 30 percent is not warranted, as the evidence does not reflect postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations warranted a 50 percent evaluation under DC 6512.  Further, under 6501, the evidence does not reflect allergic rhinitis with massive crusting and marked ozena, with anosmia, for a 50 percent evaluation. 
 
The Board does not find that additional rating is appropriate under DC 6501.  A 30 percent rating contemplates the symptomatology of the Veteran's allergic rhinitis, as reflected in the medical evidence as stated.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. at 206.

B.  Analysis of October 1996 through July 2012

From October 7, 1996, the new rating criteria are in effect.

By rating decision dated November 2013, the RO assigned an evaluation of 30 percent from July 18, 1995, up until June 1, 2001, when a 10 percent evaluation was assigned.

Thus, under the legal criteria after October 7, 1996, the questions are whether a rating higher than 30 percent is warranted from October 7, 1996, and 10 percent from June 1, 2001.

October 1996 through June 2001

The Board does not find evidence that a rating higher than 30 percent is warranted from October 7, 1996 to June 1, 2001.

In September, October and December 1997, the Veteran reported drainage, stuffiness, sneezing, and post nasal drip; mucosa, serious drainage, and headache, and was prescribed antibiotics.  In January 1998 the Veteran exhibited purulent discharge and drainage, and was prescribed antibiotics.  A September 1998 examination found no signs of purulent discharge, crusting, or pain.  In March 1999, the Veteran suffered a sinus infection and reported headaches, yellow/green drainage, and pressure; he was prescribed antibiotics.   In December 2000, the Veteran reported facial pain, congestion, drainage and tender maxillary sinuses; he was diagnosed with sinusitis and prescribed antibiotic therapy.

There is no evidence that supports radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, as required for a 50 percent rating under DC 6512.

The Board has also considered whether a higher rating would be appropriate under the old criteria prior to October 7, 1996, but finds it would not be.  There is no evidence of postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations which would warrant a 50 percent evaluation under DC 6512.  Further, there is no evidence of allergic rhinitis with massive crusting and marked ozena, with anosmia, for a 50 percent evaluation under DC 6501. 

The Board does not find that additional rating is appropriate under DC 6512 and DC 6501, as the 30 percent rating assigned contemplates the symptomatology of the Veteran's allergic rhinitis with sinusitis, as reflected in the medical evidence as stated.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. at 206.





June 2001 through July 2012

An evaluation of 10 percent is assigned from June 1, 2001.  Upon review of the evidence, the Board finds this rating appropriate and no increased rating for this time period warranted.

In September 2002, the Veteran reported headache, dizziness, sneezing, and being homebound for four days.  

In January 2003, the Veteran's sinus condition is noted to be under great control. During a September 2003 examination, the Veteran reported occasional headaches, intermittent congestion and intermittent drainage, and not being on any antibiotic therapy over the past year. 

In March 2004, the Veteran was hospitalized for congestion with a yellow rhinorrhea over two weeks and two days of facial headache and lightheadedness; the doctor reports exaggerated tenderness of frontal sinuses with bilateral maxillary sinus tenderness to palpitation, boggy nares, and normal sinus X-rays.  In May 2004, September 2004, and October 2004, the Veteran sought treatment for allergic rhinitis. 

In May 2005, the Veteran was seen for acute sinusitis and prescribed an antibiotic.  He reported no periods of incapacitation from about August 2000 to August 2005, although he later reported periods of missed work about that time. 

In February 2006, the Veteran was prescribed antibiotics for 10 days without refills for sinusitis characterized by exquisitely tender frontal and maxillary sinuses, rhinorrhea, headache, dizziness, sore throat, and cough.  The Vocational Rehabilitation folder shows that in February 2006, he was missing classes because of an asthma attack and sinus infection. 

In May 2007, the Veteran exhibited tenderness in frontal and maxillary sinuses only; he was prescribed an antibiotic for three weeks without refills.  In August 2007, an examination showed mild congestion.  During a September 2007 examination, the Veteran reported requiring antibiotic therapy five times yearly.  On physical examination, he was not in any acute distress. There was 3+ boggy nasal mucosa with clear exudate. The clinical impression was perennial allergic rhinitis with chronic active symptoms.

A February 2008 treatment record shows the Veteran was evaluated for complaints of long-standing sinus congestion, dizziness, sinus pressure, and occasional nausea.  Physical examination revealed purulent nasal discharge, coryza, and posterior pharynx with cobblestoning, in addition to other findings.  The diagnosis was acute bacterial sinusitis and the Veteran was prescribed a ten-day course of antibiotics without refills.  In June 2008, the Veteran was seen for an allergy consult for a complaint of urticaria and hives.  He also reported having constant green drainage.  Physical examination revealed clear eyes, 2+ boggy turbinates bilaterally, and clear lungs.  The pertinent assessment was allergic rhinitis and he was given a corticosteroid and a trial of sinus rinses.

The Veteran was afforded a VA examination in June 2008. He reported a history of sneezing and clear discharge that turned from white to green, and that these symptoms usually develop into sinusitis.  His current symptoms reportedly included pressure over his frontal, occipital and ear areas.  He reported that he experiences chronic sinusitis mostly in the winter and was last treated in February 2008.  He denied any incapacitating episodes.  On physical examination, no crusting or purulent discharge was seen in the nostrils.  Turbinates were slightly edematous, and bogginess was noted in the right nostril, but there was no obstruction. Tenderness was noted over the maxillary and frontal sinuses.  The diagnosis was allergic sinusitis.  A VA treatment record dated in August 2008 shows the Veteran was treated for a flare-up of his allergic rhinitis, secondary to use of nonsteroidal anti-inflammatory (NSAIDs). His symptoms were primarily nasal, and included cough and an itchy throat.  He was not prescribed antibiotics. 

During an October 2009 examination, the Veteran reported incapacitating episodes with headaches, purulent discharge, and pain once yearly lasting 7-14 days.  In November 2009, the Veteran was prescribed antibiotics for five days without refills for nasal congestion, sore throat with itching and coughing and yellow sputum. 

In April 2010, the Veteran was prescribed antibiotic therapy for five days without refills. 

In January 2011 and April 2011, sinusitis was confirmed by CT.  An antibiotic was ordered in January 2011 for allergies, for five days without refills.  In October 2011, the Veteran was prescribed three weeks of antibiotic therapy. 

The Veteran appeared for a VA examination in regard to his allergic rhinitis with sinusitis disability last in July 2012.  The Veteran reported more than 7 or more non-incapacitating episodes in the past year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; however, this statement is not supported by the competent medical evidence of record.  He reported suffering one incapacitating episode in the past year.  The Veteran reported requiring antibiotic therapy two to four times yearly or more.

From June 2001 through July 2012, the evidence of record does not support that the Veteran suffered three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, as required for a 30 percent rating under DC 6512.  Further, there is no evidence that supports radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, as required for a 50 percent rating under DC 6512.

There is no indication of allergic rhinitis with polyps are present, as required for a 30 percent rating under DC 6522.

The Board has also considered whether a higher rating would be appropriate under the old criteria prior to October 7, 1996, but finds it would not be.  There is no indication of severe chronic frontal sinusitis with frequently incapacitating recurrences, severe and frequent headaches, purulent discharge, or crusting reflecting purulence, as required for a 30 percent evaluation under DC 6512.  There is no evidence of postoperative chronic frontal sinusitis, following radical operation, with chronic osteomyelitis requiring repeated curettage, or severe symptoms after repeated operations which would warrant a 50 percent evaluation under DC 6512.  

Further, there is no evidence of allergic rhinitis with moderate crusting, ozena, and atrophic changes, for a 30 percent evaluation under DC 6501, nor massive crusting and marked ozena, with anosmia, for a 50 percent evaluation under DC 6501. 

The Board does not find that additional rating is appropriate under DC 6512 and DC 6501, as the 10 percent rating assigned contemplates the symptomatology of the Veteran's allergic rhinitis with sinusitis, as reflected in the medical evidence as stated.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. at 206.

IV.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's allergic rhinitis with sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's allergic rhinitis with sinusitis disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  From August 1988 to June 2001, the Veteran's reports of the frequency and severity of symptoms, including headaches and discharge, as well as his time taken from work, most accurately correspond to a 30 percent rating.  From June 2001 to July 2012, less frequent and severe symptoms were reflected in the competent medical evidence of record, corresponding with a 10 percent rating.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

V.  Legal Criteria and Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran is service-connected for migraine headaches, asthma, a left wrist disability, and allergic rhinitis with sinusitis.  From August 1988, the combined rating is 40 percent; from June 2001, the combined rating is 30 percent; and from December 2011, the combined rating is 60 percent.  As such, the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a) as at no point does the combined rating reach 70 percent or more.

As such, the Board considers whether referral for entitlement to benefits on an extraschedular basis may be appropriate.  In sum, the Board finds it is not, as at no point does the evidence show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

The evidence has consistently shown that the Veteran is not precluded from work, although he may require an accommodation of working in a clean, well-ventilated area to avoid irritating his allergic rhinitis with sinusitis and/or asthma.  In February 1998 and again in 2003, a treating physician stated that the Veteran may work notwithstanding his allergic rhinitis with sinusitis, although he should seek to avoid dust, toxins, and irritants.  The SSA records similarly show the Veteran is to avoid concentrated exposure of fumes, odors, dusts, gases, and poor ventilation due to his asthma.  An examiner in 2005 stated there is no effect on the Veteran's usual occupation or daily activities.  In July 2012, a VA examiner reported that the Veteran's sinusitis condition renders him unable to maintain gainful employment as demonstrated by the past 15 years of job history and repeated sinus infections; however, he may be able to work in a "clean room" building circuit boards or other computer work.  The Board notes in passing that the determination of whether an individual is unable to maintain substantially gainful employment is a legal one, not medical.  Nevertheless, the Board acknowledges that this finding remains relevant evidence and has been considered.  Despite the July 2012 examiner's statement that the Veteran is unable to maintain gainful employment, however, the Board finds that the record supports that the Veteran has maintained gainful employment over this period on several occasions, including as a postal worker and chef, as well as temporary employment in the Census Bureau and running his own business.  Given this history, as well as the examiners own contradictory finding that the Veteran may be able to work under some circumstances, the Board finds that VA examiner's conclusion of limited probative value.

The evidence also shows that the Veteran has reported limitations on his employability based upon hip, knee, and back pain; the Veteran is not service-connected for hip, knee, and back disabilities, and so entitlement to TDIU cannot be considered on this basis.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In 2003, the Veteran was not working due to a back disability.  In May 2008, the record reflects the Veteran left his employment as a chef due to back, knee, and hip injuries.  In 2010, a Counseling Record Narrative reported that the Veteran should be employable in a hospitality related field; however, work as a chef was compromised due to hip, leg, and back injuries.  In January 2011 and July 2012, the Veteran reported his major problems with maintaining employment were his hip, knee, and back pain.  He reported leaving a job in December 2012 due to knee pain.

As such, the greater weight of evidence does not reflect that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected migraine headaches, asthma, left wrist, and allergic rhinitis with sinusitis disabilities.  The evidence supports that the Veteran is able to work notwithstanding his asthma and allergic rhinitis with sinusitis, and would benefit from a work environment that is clean and well-ventilated.  While the Veteran has complained of hip, knee, and back disabilities which interfere with his employability, these disabilities are not service-connected and as such cannot be considered.  Id.

Therefore, the Board referral for TDIU on an extraschedular basis is not appropriate as at no point does the evidence show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected migraine headaches, asthma, left wrist, and allergic rhinitis with sinusitis disabilities.

ORDER

From August 13, 1988 to July 18, 1995, and increased rating to 30 percent, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

From July 18, 1995 to June 1, 2001, a rating in excess of 30 percent is denied.

From June 1, 2001 to July 20, 2012, a rating in excess of 10 percent is denied.

Entitlement to TDIU for the period up until July 20, 2012 is denied.


REMAND

Upon review of the evidence of record, the Board finds that further evidentiary development is necessary as to the Veteran's remaining claims.

As to the Veteran's claim for an increased rating for his allergic rhinitis with sinusitis condition for the time period of July 20, 2012 to present, the Board finds a new VA examination necessary.

The Veteran appeared most recently for a VA examination in July 20, 2012.  The Veteran has since submitted medical treatment records for the time period from July 20, 2012 to present that document medical treatment for his allergic rhinitis with sinusitis, and which may indicate worsening.  In part, the record reflects his medications have been adjusted.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his allergic rhinitis with sinusitis condition.

In regard to the Veteran's claim for TDIU, the claim for an increased rating for the Veteran's service-connected allergic rhinitis with sinusitis from July 2012 to present is inextricably intertwined with that of entitlement to TDIU from July 2012 to present.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, entitlement to TDIU from July 2012 to present is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected allergic rhinitis with sinusitis condition from the latest July 2012 VA examination to present.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes under 38 C.F.R. § 4.118, with a rationale provided for all opinions. 

2.  The RO/AMC should also undertake any other development it determines to be warranted, including any appropriate development with respect to the Veteran's TDIU claim from July 2012 to present.

3.  Then, after completing any additional development needed, the AOJ should readjudicate the issues on appeal: an increased rating for the Veteran's service-connected allergic rhinitis with sinusitis from July 2012 to present, and entitlement to TDIU from July 2012 to present.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


